Citation Nr: 1516963	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  10-39 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected ventral hernia. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Kreitlow



INTRODUCTION

The Veteran had active military service from January 1988 to September 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that, during the pendency of this appeal, there were adjudications of other claims.  A review of those claims show that none of them are pending on appeal.  Thus, the Board does not have jurisdication over those claims at this time.  The Board also notes that the Veteran filed a VA Form 21-526EZ in January 2014 setting forth 25 claims for compensation.  The RO adjudicated those claims in a January 2015 rating decision.  To date, the Veteran has not submitted a disagreement with that rating decision.  If he desires to appeal any claim denied by that rating decision, he has one year, or until January 14, 2016, to submit a Notice of Disagreement.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

By rating decision issued in February 2009, service connection was established for a ventral hernia evaluated as zero percent disabling effective October 1, 2008.  In a January 2010 Notice of Disagreement, the Veteran disagreed with the noncompensable disability rating assigned.  He indicated that he continues to have discomfort in his abdomen area and limitation of range of motion.  He related that he has been recently diagnosed to have an umbilical hernia and that this caused him to lose an employment opportunity at the end of 2009 when he was unable to pass a physical examination for the job.  In addition, his representative stated in its informal hearing presentation that evidence from September 2014 shows that the Veteran's umbilical hernia had worsened.

The service treatment records show the Veteran was diagnosed by ultrasound to have a ventral hernia of the abdominal wall in April 2007.  He previously had complained of right upper quadrant pain and tenderness of the abdomen in October 2006.  On VA examination in August 2008, it was indicated that the Veteran had right mid to lower abdominal pain noted in 2006 and an abdominal ultrasound in April 2007 showed a small less than 1 cm. ventral abdominal wall defect.  Current subjective symptoms were locational twinges of right mid/lower abdominal pain.  Physical examination of the abdomen was normal.  The diagnosis was ventral hernia per history and records.

Treatment records from the Fox Army Hospital Center in August 2014 show the Veteran complained of having an umbilical hernia for some time and the area was tender at times now.  He was referred for surgical consultation, which occurred in September 2014.  On examination, he was noted to have an incarcerated umbilical hernia that was mildly tender.  Elective surgical repair was recommended.

Although the Veteran stated in his January 2010 Notice of Disagreement that he had been diagnosed with an umbilical hernia twice, there are no medical records in the claims file to demonstrate such diagnosis.  No are the records from the employment physical examination available in which he claims he was diagnosed to have an umbilical hernia that disqualified him for employment.  On remand, any post-service treatment records for a hernia, whether ventral or umbilical, should be sought.

In addition, the Board finds that a new VA examination is needed in order to determine whether the umbilical hernia now shown to be diagnosed is the same as the ventral hernia diagnosed in service and for which the Veteran is service-connected as the current medical evidence is not clear that they are the same hernia.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all medical care providers, whether VA or non-VA, who have diagnosed him to have an umbilical hernia, to include the physician who conducted the employment physical examination at the end of 2009.  He should be asked to complete a release form for each identified non-VA medical care provider authorizing VA to obtain his/her treatment records.  The Veteran should be advised that, in lieu of submitting a completed release form, he can submit these private medical treatment records to VA himself.  If the Veteran provides a completed release form, then the medical records identified should be requested.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  The Veteran and his representative should be notified of unsuccessful efforts in this regard and afforded an opportunity to submit the identified records.

2.  After all additional available evidence has been obtained and associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the type and severity of any existing abdominal hernia.  The claims file must be provided to and reviewed by the examiner, who must indicate in his/her report that said review has been accomplished.

After reviewing the claims file and examining the Veteran, the examiner should provide a diagnosis of any abdominal hernia(s) present and, if only one hernia is found, indicate whether it is the same hernia that was diagnosed by ultrasound in April 2007.  If only one hernia is found and it is the same hernia shown by the April 2007 ultrasound and for which service connection has been established, then the examiner should set forth in the report all subjective complaints and objective findings indicating the current severity of said hernia.  The examiner should indicate whether there is any limitation of function resulting from the hernia and the impact it has on the Veteran's ability to obtain and sustain employment.  

3.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




